PER CURIAM.
This cause is before us on petition for writ of habeas corpus seeking the release of petitioner who is presently in prison under a conviction of rape imposed in the Circuit Court of Okaloosa County on May 5, 1961. We issued the writ and have considered the return of the Attorney General. It now appears that the basis of the petition is the alleged denial of right to counsel, a question determinable under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix.
Petition for writ of habeas corpus is discharged without prejudice to any rights petitioner may have to proceed under Criminal Procedure Rule 1.
It is so ordered.
THORNAL, C. J., concurring specially with opinion.
THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.